DETAILED ACTION
This is in response to the Applicant’s communication filed 01/22/2021 in which the Applicant responded to an Election/Restriction action. 
Claims 1-19 are pending in this Action. The elected claims 1-7 and 13-19 are preserved for examination. Claims 8-12 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-7 and 13-19) in the reply filed on 01/22/2021 is acknowledged. Non-elected claims 8-12 are withdrawn from consideration. 

Priority
The application’s claim for the benefit of the provisional application 62/720,955 filed 08/22/2018 is acknowledged. However, the benefit of earlier filing date of the provisional application 62/720,955 cannot be granted for the following reason:
The disclosure of the prior-filed provisional application No. 62/720,955 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of provisional application 62/720,955 does not provide sufficient support under 35 USC 112(a) for the claimed invention recited in the current claims 1-7 and 13-19. The specification of provisional application 62/720,955 does not even mention the terms “calendar” and “appointment.” 


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/17/2019, 05/26/2020, 06/30/2020, and 08/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “monitoring, by the one or more computing devices, a first computing device to detect actions of the first computing device that involve calendar data for a user” which makes the claims indefinite. The claims require one or more computing device to monitor a first computing device to detect actions of the first computing device involving a calendar user for a user. However, as illustrated in Fig. 1-2 of current application and described in the specification (at least paragraphs 32 and 38-40), the application 112 or calendar application 114 monitors activities of the client device 110 involving calendar data. Thus, an application (not a computing device) monitors the client device (i.e. a client device) to detect activities involving calendar data. Hence, above limitation is inconsistent with the current disclosure .nd therefore indefinite.
Regarding claims 2-7 and 14-19,
said claims dependent on the rejected claims 1 and 13 and inherit the same 


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 13 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazarus et al., US 2010/0174998 (Lazarus, hereafter).
Regarding claim 1,
Lazarus discloses a method performed by one or more computing devices, the method comprising: 
monitoring, by the one or more computing devices, a first computing device to detect actions of the first computing device that involve calendar data for a user (Note that since the specification of current application does not explicitly define a “computing device’ the Examiner construes it as a processor based on broadest and reasonable interpretation of the claim in light of the specification. 
See Lazarus: at least Fig. 1, Fig. 3, para 22, 27, and 68-69 disclosing a processor and a calendar application that observe/monitor the client device to detect activities (i.e. tracking user’s location) involving calendar data (e.g. appointments) for a user); 
in response to detecting an action of the first computing device that is associated with a calendar appointment for the user, determining, by the one or more computing devices, that text corresponding to the calendar appointment includes a term associated with a particular entity (See Lazarus: at least Fig. 1, para 24, 31, and 35, an entity extraction module extracts entity data such names, location name, identification, etc. by parsing the text of document (i.e. calendar appointments));
 in response to determining that the text corresponding to the calendar appointment includes the term associated with the particular entity: obtaining, by the one or more computing devices, data for a user information card including information related to the particular entity (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51, in response to extracting and determining entity’s name or identifications associated with calendar appointment/event, obtaining data for displaying messages/notifications (i.e. a user card information) that includes names or identifications of persons or locations (i.e. entities)); and 
causing, by the one or more computing devices, the first computing device to display the user information card or an interactive control configured to initiate display of the user information card  (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51, displaying the messages/notifications of the calendar appointments on the GUI). 
Regarding claim 6,
Lazarus discloses the first computing device is monitored by an application that runs on the first computing device; actions of the first computing device that involve calendar data for a user are detected by the application; and the application determines that text corresponding to the calendar appointment includes the term associated with a particular entity (See Lazarus: at least Fig. 1, Fig. 3, para 22, 24, 27, 31, and 35, calendar application 114 of the client device). 
Regarding claim 7,
Lazarus discloses wherein causing the first computing device to display the user information card comprises causing the first computing device to launch the application to display the user information card in a user interface of the application (See Lazarus: at least Fig. 4-7).  
Regarding claims 13 and 18-19,
the scopes of the claims are substantially the same as claims 1 and 6-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1 and 6-7, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al., US 2010/0174998 in view of Gray, US 9,710,123.


Although Lazarus discloses displaying the calendar appointment notifications (i.e. the user card information) on a GUI, but Lazarus does not explicitly teach wherein the interactive control configured to initiate display of the user information card comprises a notification displayed on the first computing device before the user has logged into the first computing device. 
On the other hand, Gray discloses displaying of calendar appointment notifications on a lock screen before a user logged into the computing device (See Gray: at least Fig. 2 and col. 2, lines 19-67). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Lazarus with Gray’s teaching in order to implement above function with reasonable expectation of success. 
The motivation for doing so would have been to improve functionality of the user device by allowing the user to view the scheduled appointments on the lock screen of the device without logging into the device.
Regarding claim 3,
the combination of Lazarus and Gray discloses receiving, by the one or more computing devices, an indication that the user has selected the notification and logged into the device; and in response to receiving the indication, causing, by the one or more computing devices, the first computing device to display the user information card (See Gray: at least Fig. 2 and col. 2, lines 19-67, in order to access more information about the schedule appointment, the user unlock the computing device and logs into the device). 

the scopes of the claims are substantially the same as claims 2-3, respectively, and are rejected on the same basis as set forth for the rejections of claims 2-3, respectively.

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al., US 2010/0174998 in view of Gittelman et al.., US 2007/0180377 (Gittelman, hereafter)..
Regarding claim 4,
Although Lazarus as discussed above discloses in response to determining that the text corresponding to the calendar appointment includes the term associated with the particular entity, but Lazarus does not explicitly teach selecting, by the one or more computing devices, a template for the user information card from among a plurality of templates that each specify a different format for the user information card; and generating, by the one or more computing device, the user information card based on the data for the user information card including information related to the identified entity and the template selected for the user information card. 
On the other Gittelman discloses presenting a different layout templates to user for displaying calendar information, a user select a layout format for displaying the calendar appointment messages (i.e. user card information) based on the calendar data of the user and a selected template (See Gittelman: at least Fig. 3-6, para 19-21 and 34). Therefore, it would have been obvious to one of ordinary skill in the art before the 
The motivation for doing so would have been to improve functionality of the user device by allowing the user to select a desired design or layout among different designs and layouts templates for displaying the calendar appointment messages.
Regarding claim 5,
the combination of Lazarus and Gittelman discloses wherein each template included in the plurality of templates specifies a different subset of information fields for the information related to the identified entity (See Gittelman: at least Fig. 3-6, para 19-21 and 34). 
Regarding claims 16-17,
the scopes of the claims are substantially the same as claims 4-5, respectively, and are rejected on the same basis as set forth for the rejections of claims 4-5, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palahnuk et al., US 2009/0158200
Los et all, US 2014/0149896
Yach, US 2007/0271376
Yach, US 2009/0221268

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Hares Jami/Primary Examiner, Art Unit 2162  
02/11/2021